Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Starkey, J.), rendered January 4, 2002, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.